Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 1 of 66 PageID: 650




                              Exhibit A
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 2 of 66 PageID: 651
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 3 of 66 PageID: 652
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 4 of 66 PageID: 653
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 5 of 66 PageID: 654
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 6 of 66 PageID: 655
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 7 of 66 PageID: 656
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 8 of 66 PageID: 657
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 9 of 66 PageID: 658
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 10 of 66 PageID: 659
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 11 of 66 PageID: 660




                                                                 360100
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 12 of 66 PageID: 661




                                                     è



                                                     è


                                                     è


                                                     è


                                                     è


                                                 è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 13 of 66 PageID: 662




                                                         è                 è


                                                                           è


                                                                           è


                                                                           è


                                                                           è


                                                                           è



                                                                           è




                      è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 14 of 66 PageID: 663
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 15 of 66 PageID: 664




                      è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 16 of 66 PageID: 665




                      è

                      è




                      è




                      è




                      è


                      è




                      è




                      è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 17 of 66 PageID: 666
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 18 of 66 PageID: 667




                                                            è




                                         è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 19 of 66 PageID: 668




                                                               è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 20 of 66 PageID: 669




                                                                              è


                                                                              è




                                                               è


                                          è                    è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 21 of 66 PageID: 670




                                è


                                è


                                è


                                è


                                è


                                è




                                è




                                è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 22 of 66 PageID: 671




                    è




                    è


                    è


                    è




                                                               è




                                          è




                    è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 23 of 66 PageID: 672
      Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 24 of 66 PageID: 673




4     Network Infrastructure Overview

4.1   Network Diagram(s)
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 25 of 66 PageID: 674
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 26 of 66 PageID: 675




                    è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 27 of 66 PageID: 676
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 28 of 66 PageID: 677
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 29 of 66 PageID: 678




                    è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 30 of 66 PageID: 679
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 31 of 66 PageID: 680
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 32 of 66 PageID: 681
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 33 of 66 PageID: 682
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 34 of 66 PageID: 683
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 35 of 66 PageID: 684
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 36 of 66 PageID: 685




                                                    è




                     è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 37 of 66 PageID: 686




                                     è

                            è
            è       è




                                     è


            è       è
                            è




                    è
                            è        è
            è




                    è
                            è        è
            è




                                     è
                    è
                            è
            è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 38 of 66 PageID: 687




            è
                            è        è
                    è




            è       è
                            è        è




                            è        è


            è       è




            è
                            è        è
                    è




                                     è

                            è
            è       è




                                     è

                            è
            è       è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 39 of 66 PageID: 688




                            è        è
            è

                    è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 40 of 66 PageID: 689
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 41 of 66 PageID: 690
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 42 of 66 PageID: 691
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 43 of 66 PageID: 692
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 44 of 66 PageID: 693
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 45 of 66 PageID: 694
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 46 of 66 PageID: 695
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 47 of 66 PageID: 696
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 48 of 66 PageID: 697
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 49 of 66 PageID: 698
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 50 of 66 PageID: 699
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 51 of 66 PageID: 700
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 52 of 66 PageID: 701
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 53 of 66 PageID: 702
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 54 of 66 PageID: 703




  è


  è




  è


  è                                           è




  è


                                              è



                                              è




                                              è




  è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 55 of 66 PageID: 704




  è




  è
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 56 of 66 PageID: 705
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 57 of 66 PageID: 706
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 58 of 66 PageID: 707
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 59 of 66 PageID: 708




                                         Is
                             This computer being remote controlled by
                             INN0,AS-SERVER\LogMelnRemoteUser from      rL
                             6412044139.
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 60 of 66 PageID: 709
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 61 of 66 PageID: 710
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 62 of 66 PageID: 711
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 63 of 66 PageID: 712
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 64 of 66 PageID: 713
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 65 of 66 PageID: 714
Case 2:17-cv-12436-BRM-JAD Document 36-1 Filed 05/15/19 Page 66 of 66 PageID: 715
